Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No.      1:18-cv-02412-NRN

  RUTH MARK,

  Individually and on behalf of others
  similarly situated,

         Plaintiffs,

  v.

  O.P.E.N. AMERICA, INC. d/b/a OPENWORKS,

         Defendant.


                       DEFENDANT’S MOTION TO STAY LITIGATION


         O.P.E.N. America, Inc. d/b/a/ OpenWorks (“OpenWorks”) respectfully requests that this

  Court stay the above-captioned litigation pending a determination by the United States District

  Court for the District of Arizona on the arbitrability of Plaintiff’s claims and the outcome of any

  arbitration proceeding. OpenWorks filed its Petition to Compel Arbitration against Plaintiff in the

  United States District Court for the District of Arizona on November 5, 2018 before it filed this

  Motion to Stay Litigation.

                                CERTIFICATE OF CONFERRAL

         Pursuant to D.C.COLO.L.CivR 7.1(a), on November 5, 2018, counsel for OpenWorks,

  William L. Thorpe, conferred via telephone with counsel for Plaintiff Ruth Mark, David Seligman,

  regarding OpenWorks’s desire to stay this litigation to allow the dispute to go to arbitration. Mr.

  Seligman confirmed that he does not consent to such a stay.
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 2 of 11




                                          INTRODUCTION

         This litigation arises out of Plaintiff’s purchase of a franchise from OpenWorks on

  September 12, 2016. In connection with Plaintiff’s purchase of the franchise, Plaintiff executed an

  OpenWorks Janitorial Franchise Agreement (the “Agreement”), which included a binding

  arbitration provision requiring arbitration in Phoenix, Arizona. The arbitration provision is explicit

  and broadly applies to any dispute or claim arising out of or in connection with the Agreement.

         In this lawsuit, Plaintiff claims that (a) the Agreement notwithstanding, OpenWorks

  misclassified her as an independent franchisee rather than as an employee, (b) because she was an

  employee, Openworks violated the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”)

  and Colorado’s Minimum Wage and Overtime Law, Colo. Rev. Stat. § 8-6-101 et seq. (the

  “CWA”) by failing to pay a proper minimum wage or overtime, (c) OpenWorks fraudulently

  induced her to enter into the Agreement, (d) Open Works negligently provided information to her

  in connection with the execution of the Agreement, and (e) OpenWorks breached the implied

  covenant of good faith and fair dealing in the performance of, or failure to perform, one or more

  of its obligations under the Agreement. Plaintiff’s claims, however, arise out of and are in

  connection with the Agreement. Plaintiff unequivocally agreed to arbitrate such claims in Phoenix,

  Arizona when she executed the Agreement.

         Accordingly, OpenWorks filed a Petition to Compel Arbitration against Plaintiff in the

  United States District Court for the District of Arizona (the “Arizona District Court”) on November

  5, 2018. Consequently, this Court must stay this litigation pending a determination by the Arizona

  District Court on the arbitrability of Plaintiff’s claims and the outcome of any arbitration

  proceeding.

         2
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 3 of 11




                                    FACTUAL BACKGROUND

     A. The Complaint’s Allegations.

         OpenWorks is an Arizona corporation with its principal place of business in Phoenix,

  Arizona. Complaint at ¶ 15. As Plaintiff alleges, OpenWorks is a franchisor with whom she entered

  into the Agreement pursuant to which she operated a commercial janitorial business. See

  Complaint at ¶¶ 1, 17, 23, 116. Plaintiff paid to OpenWorks an initial fee, administrative fees, and

  other expenses required of OpenWorks franchisees. See Complaint at ¶¶ 20-21, 27-28.

         Plaintiff operated her OpenWorks franchised business from December 2016 to November

  2017. Complaint at ¶¶ 17, 33. Plaintiff alleges that OpenWorks misclassified her as an independent

  franchisee instead of as an employee. See Complaint at ¶¶ 36, 100. According to Plaintiff, she was

  an employee of OpenWorks and, therefore, was engaged in interstate commerce. Complaint at ¶

  102. Further, Plaintiff alleges, OpenWorks was required to pay her minimum wage and overtime

  pursuant to the FLSA and the CWA. Complaint at ¶ 103.

         In addition to her FLSA and CWA claims, Plaintiff asserts numerous other claims that arise

  out of or are connected to the Agreement. Plaintiff claims that OpenWorks fraudulently induced

  her to enter into the Agreement. Complaint at ¶¶ 3, 60-65, 111-112, 115-118. Plaintiff also claims

  that OpenWorks made negligent misrepresentations to her in connection with her becoming an

  OpenWorks franchisee. Complaint at ¶¶ 120–121. Finally, Plaintiff claims that OpenWorks

  breached the covenant of good faith and fair dealing implied in every contract under Arizona law.

  Complaint at ¶¶ 124-125. The Agreement is the only contract that is the subject of Plaintiff’s

  Complaint.

         Clearly, Plaintiff’s claims asserted in this litigation arise out of and/or are connected with

         3
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 4 of 11




  the Agreement. None of them would exist absent the Agreement. As discussed more fully below,

  each of these claims is subject to arbitration.

        B. Plaintiff’s Franchise Agreement and Plaintiff’s Agreement to Arbitrate Claims
           Against OpenWorks.

           OpenWorks is an Arizona corporation with its principal place of business located in

  Phoenix, Arizona. Declaration of Katrina Hughes (“Hughes Declaration”) at ¶ 4.1 Its business is

  to license the OpenWorks name, trademark, and standardized business operations to independent

  franchisees in exchange for a franchise fee. Id. OpenWorks does not own or operate any of the

  OpenWorks branded commercial janitorial business. Id. Nor does OpenWorks control the

  day-to-day operations of any of its franchisees. Id. Instead, independent franchisees own and

  operate each OpenWorks franchised janitorial services businesses that offers commercial janitorial

  services to OpenWorks’s clients. Id. Specifically, OpenWorks enters into janitorial service

  contracts with commercial clients. Hughes Declaration at ¶ 5. These accounts may then be

  packaged with other similar contracts to culminate at one of seven (7) levels of a gross monthly

  dollar amount (the “initial monthly account volume”) and assigned to OpenWorks franchisees. Id.

  OpenWorks bills each client on a monthly basis and, after deducting fees and charges owed by a

  franchisee to OpenWorks under the franchise agreement, remits to the franchise the balance of the

  gross monthly dollar amount for the franchise package purchased. Id.

           Plaintiff entered into the Agreement on September 12, 2016. See Hughes Declaration at ¶

  7; Exhibit 1. The Agreement allowed Plaintiff to independently own and operate an OpenWorks

  franchised commercial janitorial services business. Id. OpenWorks does not own or operate and



  1
      The Hughes Declaration is attached hereto as Exhibit A.
           4
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 5 of 11




  has never owned or operated Plaintiff’s commercial janitorial services business nor has it ever

  controlled Plaintiff’s day-to-day operations. Id. OpenWorks has never hired, employed or

  supervised Plaintiff or any of her/its employees. Id.

         Prior to becoming an OpenWorks franchisee, Plaintiff received OpenWorks’s Uniform

  Franchise Disclosure Document (the “FDD”). Hughes Declaration at ¶ 8, Exhibit 2, Exhibit 1 at

  p. 39. At the very beginning of the FDD, it advised Plaintiff up front, conspicuously, and in capital

  letters, that the Agreement requires arbitration of disputes:

                 Please consider the following RISK FACTORS before you buy this
                 franchise:

                         1. THE FRANCHISE AGREEMENT REQUIRES YOU TO
                            RESOLVE DISPUTES WITH US BY ARBITRATION ONLY
                            IN ARIZONA. OUT-OF-STATE ARBITRATION MAY
                            FORCE YOU TO ACCEPT A LESS FAVORABLE
                            SETTLEMENT FOR DISPUTES. IT MAY ALSO COST YOU
                            MORE TO ARBITRATE WITH US IN ARIZONA THAN IN
                            YOUR OWN STATE . . .

  See Hughes Declaration, Exhibit 2 at p. ii. Consequently, when Plaintiff executed the Agreement

  she agreed, among other things, to arbitrate any dispute or claim arising out of or connected with

  the Agreement. In this regard, the Agreement provided clearly and expressly:

         11.8 Arbitration. Any dispute or claim (a “Claim”) arising out of or in connection
         with this Agreement shall be resolved by arbitration . . . The arbitration shall be
         held where our principal place of business is located, currently the City of Phoenix,
         Arizona, governed by the United States Arbitration Act, 9 U.S.C. § 1-16, and
         conducted by one or more independent arbitrators who are experienced in franchise
         matters and have no past or present with either party . . . Any Claims shall be
         decided on an individual and not a class-wide basis.

  Hughes Declaration, Exhibit 1 at § 11.8. Thus, Plaintiff agreed to arbitrate any “Claim” arising out

  of or in connection with the Agreement. As discussed more fully below, the breadth of this

  provision creates a presumption of arbitrability which encompasses even collateral matters to the

         5
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 6 of 11




  extent they implicate issues of contract construction or the parties’ rights and obligations under the

  Agreement.

            On January 18, 2017, Plaintiff assigned all of her right, title, and interest as an OpenWorks

  franchisee under the Agreement to Ruth, LLC, a Colorado limited liability company. Hughes

  Declaration, Exhibit 3. Despite this assignment, Plaintiff remains fully obligated under the

  Agreement. Hughes Declaration, Exhibit 3 at p. 2.

        C. OpenWorks Filed a Petition to Compel Arbitration against Plaintiff in the Arizona
           District Court.

            On November 5, 2018, before filing this Motion, OpenWorks filed a Petition to Compel

  Arbitration against Plaintiff in the Arizona District Court.2 Through the Petition, OpenWorks

  requests that the Arizona District Court compel Plaintiff to arbitrate her claims in Phoenix, Arizona

  as required by the Agreement.

                                              ARGUMENT

            This Court should stay these proceedings pending a determination by the Arizona District

  Court on the arbitrability of Plaintiff’s claims and the outcome of any arbitration proceeding.

  Ansari v. Qwest Communs. Corp., 414 F.3d 1214, 1215-1220 (10th Cir. 2005); Roe v. Gray, 165

  F. Supp. 2d 1164, 1174 (D. Colo. 2001).

            In Roe, the plaintiff entered into a Membership Agreement with AFCA, a membership

  organization which purported to help financially troubled Americans. Roe, 165 F. Supp. 2d at

  1165. The Membership Agreement included an arbitration provision requiring all claims to be

  arbitrated in the state where the plaintiff lived. Id. at 1166. The plaintiff lived in North Carolina.



  2
      The Petition to Compel Arbitration against Plaintiff is attached hereto as Exhibit B.
           6
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 7 of 11




  Id. The plaintiff filed a complaint in the United States District Court for the District of Colorado

  (the “Colorado District Court”) seeking class certification and relief for tens of thousands of

  individuals who, like him, were allegedly victims of a credit repair scheme perpetrated by the

  AFCA. Id. at 1167. AFCA filed a Petition for an Order to Compel Arbitration in the Eastern

  District of North Carolina (the “North Carolina District Court”) and moved for a stay of the

  Colorado District Court proceedings pending (1) the resolution of the Petition filed in the North

  Carolina District Court; and (2) resolution of Plaintiff’s claims on the merits in arbitration. Id. at

  1168. Plaintiff argued that the Colorado District Court should not stay the proceedings because his

  claims were not referable to arbitration and that the determination of arbitrability was within the

  purview of the Colorado District Court because, under the “first-to-file” rule, the Colorado Court

  had jurisdiction over the case. Id. AFCA argued that, because the arbitration provision required

  the arbitration to take place in North Carolina, the North Carolina District Court must determine

  the arbitrability of Plaintiff’s claims. Id.

          The Colorado District Court agreed with AFCA and stayed the proceedings. Id. at 1174. In

  doing so, the court noted:

          In general, under the first-to-file rule, a court which first acquired jurisdiction
          should be the one to try the lawsuit. However, if I do not have the power to compel
          arbitration in North Carolina, as the Arbitration Agreement contemplates, AFCA []
          could not receive the relief they are seeking if they had filed their motion to compel
          here. AFCA [] argue[]s that under the FAA, only the district where arbitration will
          take place has the power to compel arbitration and, therefore, it was proper for them
          to file their petition to compel arbitration in North Carolina. Plaintiff argues that
          any court which has subject matter jurisdiction may compel arbitration to take place
          even in another district and, therefore, this court could compel arbitration to take
          place in North Carolina.

  Id. at 1168 (internal quotations and citation omitted). After surveying the relevant law, the


          7
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 8 of 11




  Colorado District Court adopted the “view followed by a majority of courts” and concluded, “if

  an arbitration agreement contains a forum selection clause, only the district in that forum can issue

  a[] order compelling arbitration.” Id. at 1171, 1173. Thus, the court held:

          Here, the AFCA Arbitration Agreement specifies that arbitration will take place in
          North Carolina but I do not have the power to compel arbitration in North Carolina.
          Because I lack such power and because the arbitration agreement specifically
          identifies North Carolina as the location for arbitration, AFCA [] properly filed a
          motion to compel in that district instead of here. Additionally, because the Eastern
          District of North Carolina will decide whether to grant the motion to compel
          arbitration, it should also decide the issue of arbitrability.

  Id. at 1173. Accordingly, under the principle of comity, the Colorado District Court granted a stay

  pending the North Carolina District Court’s decision regarding the petition to compel arbitration

  and any possible arbitration. Id. at 1174.

          Importantly, the Tenth Circuit Court of Appeals subsequently confirmed Roe’s holding that

  a district court lacks the power to compel arbitration in another district and therefore a stay of

  proceedings is required pending the outcome of arbitration. Ansari, 414 F.3d 1214, 1215-1220.

  Specifically, in Ansari, the defendant filed a motion to compel arbitration requesting that the

  Colorado District Court compel Plaintiff’s claims to be referred to arbitration based on an

  arbitration provision in the operative contract. Id. at 1216. The arbitration provision, however,

  required the arbitration to be held in Washington, D.C. Id. The magistrate judge recommended that

  the Colorado District Court adopt the position “that, if an arbitration agreement contains a forum

  selection clause only the district court in that forum can issue an order compelling arbitration . . . .”

  Id. The magistrate judge further recommended that the district court stay proceedings pending a

  determination in the District of Columbia whether some or all of plaintiff’s claims are arbitrable.

  Id.

          8
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 9 of 11




         Reviewing de novo, the district court adopted the magistrate judge’s recommendation. Id.

  In doing so, the Colorado District Court denied the petition to compel arbitration, ordered that any

  arguments regarding arbitrability of the plaintiff’s claims be decided in the District of Columbia,

  and stayed the action pending the determination by the District of Columbia on the arbitrability of

  the claims and the outcome of any arbitration proceeding. Id.

         The defendant appealed, arguing that the Colorado District Court erred in failing to consider

  the merits of its petition to compel arbitration. Id. at 1218. The Tenth Circuit Court of Appeals,

  however, affirmed the order of the Colorado District Court. Id. at 1221. Specifically, the Court

  agreed with the “majority view” in holding that “where the parties agreed to arbitrate in a particular

  forum only a district court in that forum has authority to compel arbitration . . . .” Id. at 1219. “In

  other words, a district court lacks authority to compel arbitration in other districts, or in its own

  district if another has been specified for arbitration.” Id. Thus, according to the Court, the stay

  pending the determination in the District of Columbia whether some or all of plaintiff’s claims were

  arbitrable was appropriate and affirmed. Id. at 1221.

         Here, the provision in the Agreement mandating arbitration requires arbitration to take

  place in Phoenix, Arizona. See Hughes Declaration, Exhibit 1 at § 11.8. As discussed in Ansari

  and Roe, the Colorado District lacks the power to compel arbitration in Arizona. Therefore,

  OpenWorks appropriately filed its Petition to Compel Arbitration against Plaintiff in the Arizona

  District Court, and the present proceedings should be stayed pending a determination by the

  Arizona District Court on the arbitrability of Plaintiff’s claims and the outcome of any arbitration

  proceeding.



         9
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 10 of 11




                                            CONCLUSION

          For the foregoing reasons, OpenWorks respectfully requests that this Court grant its motion

   to stay this litigation pending a determination by the Arizona District Court on the arbitrability of

   Plaintiff’s claims and the outcome of any arbitration proceeding.



   Dated this 5th day of November, 2018.

                                                  Respectfully Submitted,

                                                  MESSNER REEVES LLP

                                                  /s/ Michelle Harden
                                                  Michelle Harden (CO Bar #36682)
                                                  MESSNER REEVES LLP
                                                  1430 Wynkoop Street
                                                  Suite 300
                                                  Denver, Colorado 80202
                                                  Tel: (303) 632-1800
                                                  mharden@messner.com

                                                  Andrea Marconi (AZ Bar #022577)
                                                  William L. Thorpe (pro hac vice to be submitted)
                                                  THORPE SHWER, P.C.
                                                  3200 North Central Avenue
                                                  Suite 1560
                                                  Phoenix, Arizona 85012
                                                  Tel: (602) 682-6104
                                                  amarconi@thorpeshwer.com
                                                  wthorpe@thorpeshwer.com

                                                  Attorneys for Defendant




          10
Case 1:18-cv-02412-RBJ-NRN Document 10 Filed 11/05/18 USDC Colorado Page 11 of 11




                                   CERTIFICATE OF SERVICE

           I hereby certify that on November 5, 2018, I electronically filed and served the foregoing
   DEFENDANT’S MOTION TO STAY LITIGATION via the CM/ECF system, which will send
   notification of such filing to all counsel of record.


                                                /s/ Michelle Harden
                                                Michelle Harden




          11
